


110 HR 640 IH: Health and Higher Education Facilities

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 640
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  financial institutions to determine their interest expense deduction without
		  regard to tax-exempt bonds issued to provide certain small loans for health
		  care or educational purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health and Higher Education Facilities
			 Improvement Act of 2007.
		2.Bank
			 deductibility of small, tax-exempt debts
			(a)In
			 generalSection 265(b)(3) of the Internal Revenue Code of 1986
			 (relating to exception for certain tax-exempt obligations) is amended by adding
			 at the end the following:
				
					(G)Election to
				apply limitation on amount of obligations at borrower level
						(i)In
				generalAn issuer, the proceeds of the obligations of which are
				to be used to make or finance eligible loans, may elect to apply subparagraphs
				(C) and (D) by treating each borrower as the issuer of a separate issue.
						(ii)Eligible
				loanFor purposes of this subparagraph—
							(I)In
				generalThe term eligible loan means one or more
				loans to a qualified borrower the proceeds of which are used by the borrower
				for health care or educational purposes and the outstanding balance of which in
				the aggregate does not exceed $10,000,000.
							(II)Qualified
				borrowerThe term qualified borrower means a
				borrower which is an organization described in section 501(c)(3) and exempt
				from taxation under section 501(a).
							(iii)Manner of
				electionThe election described in clause (i) may be made by an
				issuer for any calendar year at any time prior to its first issuance during
				such year of obligations the proceeds of which will be used to make or finance
				one or more eligible loans.
						(iv)Modification of
				rule for composite issuesIn the case of an obligation which is
				issued by any issuer which has made the election described in clause (i),
				subparagraph (F) shall be applied without regard to clause (i) of such
				subparagraph.
						
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			
